DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019, 05/11/2020 and 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4, lines 1 and 2 recites, “filtering based on a frequency in the temporal change pattern.”  is vague and indefinite. It is unclear if the claim is reciting a method step of filtering (which would raise an issue of a method step being recited in an apparatus claim” (mpep 2173.05(p) (II)) or whether the filtering is a functional recitation tied to a specific structure previously recited.  In order to advance prosecution on the merits the examiner will consider the filtering based on a frequency in the temporal change pattern to be a functional recitation of the data analysis apparatus.  The examiner suggests the claim 4 be amended to recite “wherein said data analysis apparatus provides filtering based on a frequency in the temporal change pattern.”
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 11-12 are rejected under 35 U.S.C. 102 as being anticipated by Fu (U.S. Publication 20110062957).
Regarding claim 1, Fu discloses a diamond magnetic sensor (as shown in fig. 4 (indent 1)) including diamond (as shown in fig. 4 (indent 2)) containing at least one NV- center (as 
a pattern measurement apparatus which measures a temporal change pattern of magnetic field intensity based on variation in fluorescence intensity sensed by the fluorescence sensor (as explained in [0047] The optical detector array (450) may be one of a number of detectors, including charge-coupled devices (CCD), and the operation is described in [0051] the CCD array may make multiple measurements of the emitted light (545) as the frequency of the RF energy is modulated. The output of the CCD array is monitored to detect band splitting, amplitude changes, or other variations in the emitted light which indicate the presence of an exterior magnetic field. This allows for real time sensing of magnetic material in the fluid).

    PNG
    media_image1.png
    837
    646
    media_image1.png
    Greyscale

Regarding claim 2, Fu further discloses wherein the pattern measurement apparatus performs a function to control sweep of a frequency of the microwaves, a function to specify the frequency of the microwaves at which a relative minimum value of the fluorescence intensity is produced, and a function to detect magnetic field intensity based on the specified frequency, and 
the pattern measurement apparatus measures the temporal change pattern of the magnetic field intensity by repeating detection of the magnetic field intensity by repeating sweep of the frequency (as explained in [0026] Information about the magnitude of the magnetic field can be obtained by measuring the optical intensity as a function of the RF field's frequency and [0035] a feedback circuit may be used to maintain the microwave radiation frequency close to a resonance such that the slope (the first derivative of the photoemission intensity with respect to the magnetic field intensity) is maximized and [0051] the CCD array may make multiple measurements of the emitted light (545) as the frequency of the RF energy is modulated. The output of the CCD array is monitored to detect band splitting, amplitude changes, or other variations in the emitted light which indicate the presence of an exterior magnetic field. This allows for real time sensing of magnetic material in the fluid)
Regarding claims 3 and 4, Fu further discloses the diamond magnetic sensor further comprising a data analysis apparatus which separates intensity of magnetic field originating from a measurement environment and intensity of magnetic field originating from an object to be measured from each other, based on the temporal change pattern (as explained in [0035] the microwave radiation frequency may be fixed on a resonance generated by a background magnetic field, effectively minimizing the photon emission from this field. Small magnetic field 
Regarding claim 5, Fu discloses the limitations of claim 5 as disclosed above in the rejection of claim 1 and also plurality of NV center regions (please see plurality of NV centers fig. 1b indent 1, which are used in nitrogen-vacancy layer (415) as cited in fig. 4 (indent 3))

    PNG
    media_image2.png
    869
    1273
    media_image2.png
    Greyscale

Regarding claim 8, Fu further discloses the diamond magnetic sensor further comprising: a magnetic shield which cuts off ambient magnetic field applied to the diamond (as 

    PNG
    media_image3.png
    521
    674
    media_image3.png
    Greyscale

Regarding claim 9, Fu discloses the limitations of claim 9 as rejected in claims 1 and 5 above, the additional limitation of “magnitude of a relative minimum value of intensity of fluorescence produced from the plurality of NV- center regions being weighted differently for each NV center region, in accordance with a frequency of the emitted microwaves and 
Regarding claims 11, 12, Fu further discloses wherein the diamond and an electronic circuit portion including the fluorescence sensor are distant from each other by at least 1 cm, and no member which electrically connects the diamond and the electronic circuit portion to each other is interposed between the diamond and the electronic circuit portion (as shown in fig. 4 (indents 7-9)) .

    PNG
    media_image4.png
    868
    639
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (U.S. Publication 20070239089) in view of Solomon (WO2016118791A1).
Fu discloses the claimed invention above except:
Regarding claim 6, Fu does not explicitly teaches the diamond magnetic sensor further comprising a cancellation coil which weakens ambient magnetic field applied to the diamond by producing prescribed magnetic field.
However Solomon in a relevant field of Dnv magnetic field detector teaches the diamond magnetic sensor further comprising a cancellation coil which weakens ambient magnetic field applied to the diamond by producing prescribed magnetic field (as explained in [00632]the use of Helmholtz coil to cancel magnetic field “the diamond 11315 is surrounded by one or more components that emit EMI. For example, a Helmholtz coil can surround the diamond. In some instances, a two- dimensional or a three-dimensional Helmholtz coil can be used. For example, the Helmholtz coil can be used to cancel out the earth's magnetic field”).
.                                                         

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (U.S. Publication 20070239089) in view of Hatano (U.S. Publication 20160313408).
Fu discloses the claimed invention above except:
Regarding claim 7, Fu does not explicitly teaches wherein the diamond, the microwave generator, the excitation light generator, and the fluorescence sensor or a fluorescence sensor array are mounted on a single circuit board directly or with another member being interposed.
However Hatano in a relevant field of magnetic measuring device teaches wherein the diamond, the microwave generator, the excitation light generator, and the fluorescence sensor or a fluorescence sensor array are mounted on a single circuit board directly or with another member being interposed (as explained in [0043] the magnetic measuring device 10 is made up of a configuration provided with a light source array/microwave circuit chip 11, a diamond crystal 12, a filter thin film 13, an image sensor 14, a package substrate 15, a signal controller 16 and a microwave source 17. The microwave source 17 is a part of the microwave unit, also see fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the teaching of Hatano in Fu to gain the advantage of a magnetic resonance measurement having a high sensitivity which can be achieved at a low cost by using the magnetic measuring device which has a small size and a high sensitivity [Hatano [0175]].             

    PNG
    media_image5.png
    527
    783
    media_image5.png
    Greyscale
                                            
Regarding claim 10, Fu teaches the limitations of claim 10 above in the rejection of claims 1, 5, and 9, however Fu does not explicitly teach the diamond and the magnetic array being in contact with each other.
However Hatano in a relevant field of magnetic measuring device teaches a sensor package with microwave circuit/source with an antenna to generate magnetic field in the periphery of the diamond crystal (see fig. 7 and [0055-0056] On the surface of the microwave circuit unit 22, a not-illustrated antenna is formed, The microwave circuit unit 22 applies a microwave electric current energized from the microwave source 17 to the above-described antenna to irradiate the diamond crystal 12 with the microwave. In this manner, a magnetic field of the microwave is generated in the periphery of the diamond crystal 12)
Hatano in Fu to gain the advantage of a magnetic resonance measurement having a high sensitivity which can be achieved at a low cost by using the magnetic measuring device which has a small size and a high sensitivity [Hatano [0175]].             
Examiner Notes
8. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Boesch (U.S. Publication 20160356863) discloses DNV MAGNETIC FIELD DETECTOR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858